DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With respect to claim 1, the claims have been amended to recite that the second portion of the second attaching element is suitable for stitching.
The limitations of this claim are not supported by the originally filed specification. The originally filed specification supports the second portion being arranged to be attached to the fabric body of the garment.  See [0055] of the corresponding PGPUB. There is no teaching or suggestion that the second portion of a second attaching element is suitable for being stitched to the fabric body.
Furthermore, the scope of the claim cannot be determined because there is no teaching or suggestion of what deems an element suitable for stitching.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 13-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2016/133458.
With reference to claim 1, WO 2016/133458 (hereinafter ‘458) discloses an absorbent pad (100) for use in a garment (abstract), the absorbent pad comprising:
a liquid impermeable barrier layer (110);
a functional layer (120/130) disposed adjacent to the barrier layer (figure 1) the functional layer comprises a liquid absorbent component (130);
a first attaching element (140) coupled to a periphery of the functional layer and a periphery of the barrier layer (page 9, line 35 to page 10, line 1); and
a second attaching element (i.e., double sided tape) having a first portion (i.e., first side) and a second portion (i.e., second side), the first portion coupled to the first attaching element (page 6, lines 5-8),
wherein the second portion of the second attaching element is arranged to be attached to a fabric body of the garment, thereby attaching the absorbent pad to the garment (page 6, lines 8-9), and
wherein the absorbent pad is washable and reusable as set forth on page 6, lines 16-17.
Additionally, the second portion of the second attaching element (i.e., double sided tape) is considered to be suitable for stitching as claimed.       
As to claims 2-4 and 17-18, ‘458 discloses an absorbent pad wherein the functional layer further comprises a liquid wicking component (120) wherein the absorbent component (130) is attached to the wicking component and disposed between the wicking component and the barrier layer (110) as set forth on page 4, lines 32-33 and as shown in figure 1. The wicking component, absorbent component and barrier layer are coupled together by one or more of stitching, adhesive/double-sided adhesive tape (cl. 4) and ultrasonic bonding (cl. 3) as set forth on page 4, line 32 to page 5, line 7.
As to claim 5, ‘458 discloses an absorbent pad wherein the first attaching element comprises a liquid impermeable sealing element or comprises an adhesive as set forth on page 5, lines 21-31.
With reference to claim 6, ‘458 discloses an absorbent pad wherein the first attaching element includes a first portion attached to the periphery of the functional layer and a second portion attached to the periphery of the barrier layer as set forth on page 10, lines 21-24.
Regarding claim 7, ‘458 discloses an absorbent pad wherein the functional layer includes a wicking component and the first portion of the first attaching means is attached to the wicking component as set forth on page 10, lines 13-19 where ‘458 discloses that the functional layer may act as an acquisition (i.e., wicking) layer and in lines 21-24 where it is disclosed that the first attaching element may be bonded to an exposed surface of the functional layer.
As to claim 8, ‘458 discloses an absorbent pad wherein the second portion (i.e., lower portion) of the first attaching element is arranged to be disposed between the barrier layer (110) and the fabric body (170) as shown in figure 1.
With respect to claim 9, ‘458 discloses an absorbent pad wherein the absorbent component (130) is disposed between the wicking component (120) and the barrier layer (110) as shown in figure 1.
With reference to claim 10, ‘458 discloses an absorbent pad wherein the functional layer (120) is attached to the barrier layer (110) as set forth on page 4, lines 32-33.
Regarding claim 11, ‘458 discloses an absorbent pad wherein the absorbent pad is able to withstand at least 30 machine wash and tumble dry cycles as set forth on page 6, lines 20-21.
As to claim 13, ‘458 discloses a functional layer comprising one or more of an antimicrobial agent, an odour-combatting agent and a stain-resistant agent as set forth on page 5, lines 16-19.
With respect to claim 14, ‘458 discloses an absorbent pad wherein the first attaching element is bonded to the periphery of the functional layer and the periphery of the barrier layer using one or both of ultrasonic bonding and an adhesive as set forth on page 9, line 34 to page 10, line 8.
As to claim 15, ‘458 discloses an absorbent pad wherein the first attaching element surrounds the periphery of the functional layer and the periphery of the barrier layer as set forth on page 10, lines 21-24 and as shown in figure 1.
With respect to claim 16, see the rejection of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 20-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/133458 as evidenced by Payne et al. (US 5,129,202).
With reference to claim 20, ‘458 discloses a garment (abstract) comprising:
a fabric body (170); and
an absorbent pad (100) attached to the fabric body (abstract), the absorbent pad comprising:
a liquid impermeable barrier layer (110);
a functional layer (120/130) disposed adjacent to the barrier layer (figure 1) the functional layer comprises a liquid absorbent component (130);
a first attaching element (140) coupled to a periphery of the functional layer and a periphery of the barrier layer (page 9, line 35 to page 10, line 1); and
a second attaching element (i.e., double sided tape) having a first portion (i.e., first side) and a second portion (i.e., second side), the first portion coupled to the first attaching element (page 6, lines 5-8),
wherein the second portion of the second attaching element is attached to a fabric body of the garment, (page 6, lines 8-9), and
wherein the absorbent pad is washable and reusable as set forth on page 6, lines 16-17.
The difference between ‘458 and claim 20 is the explicit recitation that the second portion is attached to the fabric body by stitching.



Absent a teaching of any unexpected result, it would have been obvious to one of ordinary skill in the art to substitute one type of attachment means for another in an effort the achieve the same result of joining two elements together and/or to include both a double sided tape in combination with stitching in order to provide a more secure attachment as evidenced by Payne et al. as set forth in col. 2, lines 20-23.

As to claim 21, ‘458 discloses an absorbent pad wherein the functional layer further comprises a liquid wicking component (120) wherein the absorbent component (130) is attached to the wicking component and disposed between the wicking component and the barrier layer (110) as set forth on page 4, lines 32-33 and as shown in figure 1. The wicking component, absorbent component and barrier layer are coupled together by one or more of stitching, adhesive/double-sided adhesive tape (cl. 4) and ultrasonic bonding (cl. 3) as set forth on page 4, line 32 to page 5, line 7.
With reference to claim 22, ‘458 discloses a garment further comprising one or more elastic bands attached to the second portion and the fabric body as set forth on page 4, lines 1-7 where ‘458 discloses the inclusion of elastic layers for joining the elements.
As to claim 23, ‘458 discloses the first attaching element as a liquid impermeable sealing element as set forth on page 10, lines 21-29.
With reference to claim 24, ‘458 discloses an absorbent pad wherein the first attaching element includes a first portion attached to the periphery of the functional layer and a second portion attached to the periphery of the barrier layer as set forth on page 10, lines 21-24.
Regarding claim 25, ‘458 discloses an absorbent pad wherein the functional layer includes a wicking component and the first portion of the first attaching means is attached to the wicking component as set forth on page 10, lines 13-19 where ‘458 discloses that the functional layer may act as an acquisition (i.e., wicking) layer and in lines 21-24 where it is disclosed that the first attaching element may be bonded to an exposed surface of the functional layer.
With respect to claim 26, ‘458 discloses an absorbent pad wherein the first attaching element is bonded to the periphery of the functional layer and the periphery of the barrier layer using one or both of ultrasonic bonding and an adhesive as set forth on page 9, line 34 to page 10, line 8.
As to claim 28, ‘458 discloses an absorbent pad wherein the first attaching element surrounds the periphery of the functional layer and the periphery of the barrier layer as set forth on page 10, lines 21-24 and as shown in figure 1.
With respect to claim 29, see the rejection of claim 1.
As to claim 30, ‘458 discloses an absorbent pad wherein the first attaching element comprises a liquid impermeable sealing element or comprises an adhesive as set forth on page 5, lines 21-31.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/133458 and further in view of Matsuda (US 3,687,141).
With reference to claim 12, ‘458 teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between ‘458 and claim 12 is the provision that the peripheral attaching element comprises a Y-shaped structure to facilitate said attaching to the garment.
Matsuda teaches an analogous absorbent article which utilizes a Y-shaped tape to secure the layers of the article together as set forth in col. 1, line 56 to col. 2, line 15.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of ‘458 with the Y-shaped structure as taught by Matsuda to bond layers of the article in order to secure a good fit of the article while preventing the pad from slipping by pressure from the thighs as taught by Matsuda in col. 1, lines 1-13.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/133458.
With reference to claim 19, ‘458 teaches the invention substantially as claimed as set forth in the rejection of claim 1.
‘458 discloses that both the first attaching element and the barrier layer are liquid impervious materials as set forth on page 10, line 22 and page 10, line 21, respectively.
The difference between ‘458 and claim 19 is the explicit recitation that the first attaching element is continuous with the barrier layer.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a continuous layer as claimed because ‘458 discloses that the layers may be joined via ultrasonic bonding, which is a process in which high-frequency (ultrasonic) sound waves are applied to two or more workpieces that are being held together under pressure to fuse them into a single piece, as set forth on page 3, lines 26-35.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,207,225. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11,207,225 are considered to anticipate the claims of the instant application.
The instant application requires a functional layer disposed adjacent to the barrier layer while U.S. Patent No. 11,207,225 requires the functional layer to be attached to the barrier layer.
The limitations of claim 1 of the instant application can be found in claim 1 of U.S. Patent No. 11,207,225.
The limitations of claim 2 of the instant application can be found in claim 2 of U.S. Patent No. 11,207,225. 
The limitations of claim 3 of the instant application can be found in claim 3 of U.S. Patent No. 11,207,225.
 The limitations of claim 4 of the instant application can be found in claim 4 of U.S. Patent No. 11,207,225.
The limitations of claim 11 of the instant application can be found in claim 1 of U.S. Patent No. 11,207,225. 
The limitations of claim 12 of the instant application can be found in claim 5 of U.S. Patent No. 11,207,225. 
The limitations of claim 13 of the instant application can be found in claim 6 of U.S. Patent No. 11,207,225. 
The limitations of claim 20 of the instant application can be found in claim 8 of U.S. Patent No. 11,207,225.
The limitations of claim 21 of the instant application can be found in claim 9 of U.S. Patent No. 11,207,225.
The limitations of claim 22 of the instant application can be found in claim 12 of U.S. Patent No. 11,207,225.
The limitations of claim 27 of the instant application can be found in claim 10 of U.S. Patent No. 11,207,225.

Response to Arguments
Applicant's arguments filed September 16, 2022  with respect to claim 1 have been fully considered but they are not persuasive.
In response to applicant's argument that the second attachment element is not suitable for stitching, the applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant’s arguments with respect to claim 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Payne et al. (US 5,129,202) is considered pertinent for the disclosure of a fabric using a double sided tape in combination with stitching.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781